                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                     No. 4:20-CV-84-BR

 JEANE GREGORY,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )
                 v.                                )              ORDER
                                                   )
 J.A. HARRIS, J.C. GLASER, GCA LAW                 )
 PARTNERS, M. AARON PERSKY, and                    )
 THE STATE BAR OF CALIFORNIA,                      )
                                                   )
                 Defendants.                       )



        This matter is before the clerk on the pro se plaintiff’s motion for entry of default [DE-32],

wherein plaintiff seeks entry of default as to the State Bar of California.

        Rule 55 of the Federal Rules of Civil Procedure provides: “When a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure is

shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

Plaintiff correctly states that the State Bar of California has failed to answer or otherwise appear

in this action in this court.

        Plaintiff must also show, however, by affidavit or otherwise, that the State Bar of California

was properly served. Without being properly served, a defendant has no obligation to file an

answer or appear in this action. See Maryland State Firemen’s Ass’n v. Chaves, 166 F.R.D. 353,

354 (D. Md. 1996) (“It is axiomatic that service of process must be effective under the Federal

Rules of Civil Procedure before a default or a default judgment may be entered against a

defendant.”); Pitts v. O’Geary, 914 F. Supp. 2d 729, 733 (E.D.N.C. 2012) (“Absent waiver of

service of process or consent, the failure to obtain proper service of process deprives the court of




           Case 4:20-cv-00084-BR Document 38 Filed 09/02/20 Page 1 of 4
personal jurisdiction over a defendant.”); Henderson v. Los Angeles Cnty., No. 5:13-CV-635-FL,

2013 WL 6255610, at *1 (E.D.N.C. Dec. 4, 2013) (explaining that “a defendant’s duty to respond

to a complaint only arises upon proper service of process” and therefore a “plaintiff must show,

by affidavit or otherwise, that proper service of process has been effected before default may be

entered”); see also Fed. R. Civ. P. 12(a)(1)(A). Here, plaintiff has filed a United States Postal

Service tracking document showing delivery of unspecified documents to an individual in

California on May 23, 2020, along with a certified mail receipt.

       Service on a municipal corporation or state-created governmental organization may be

perfected in one of two ways. See Fed. R. Civ. P. 4(j)(2). First, a plaintiff may “deliver[ ] a copy

of the summons and of the complaint to [the organization’s] chief executive officer.” Fed. R. Civ.

P. 4(j)(2)(A). Second, a plaintiff can complete service “in the manner prescribed by the state’s law

for serving a summons or like process on such defendant.” Fed. R. Civ. P. 4(j)(2)(B). Id. Plaintiff

did not deliver a copy of the summons and complaint to the chief executive officer of the State Bar

of California, so she must show that she made service under California law.

       A public entity may be served with process under California law “by delivering a copy of

the summons and of the complaint to the clerk, secretary, president, presiding officer, or other head

of its governing body.” Cal. Civ. P. Code § 416.50(a) Alternatively, service may be effected “by

leaving a copy of the summons and complaint during usual office hours” in the office of the person

to be served under § 416.50(a) or, if no physical address is known, at his or her usual mailing

address, and “by thereafter mailing a copy of the summons and complaint by first-class mail,

postage prepaid to the person to be served at the place where a copy of the summons and complaint

were left.” Cal. Civ. P. Code § 415.20. Service may also be made by mailing a copy of the

summons and complaint to the public entity with a notice and statutorily prescribed


                                                 2

          Case 4:20-cv-00084-BR Document 38 Filed 09/02/20 Page 2 of 4
acknowledgment of receipt. See Cal. Civ. P. Code § 415.30(a)-(b). Under this last method, service

by mail is deemed to be complete “on the date a written acknowledgment of receipt of summons

is executed, if such acknowledgment thereafter is returned to the sender.” Id. § 415.30(c).

       The record shows that plaintiff has failed to effect proper service under any of these

methods. She has not delivered the summons and complaint to anyone at the State Bar of

California. Although she has mailed documents to the address for the State Bar of California, there

is no record of the signed acknowledgment required by § 415.30(c). See Masters v. Becerra, Case

No. CV 18-8656-MW (AGRx), 2019 WL 9050857, at *2 (C.D. Cal. Jan. 30, 2019) (denying

motion for entry of default where plaintiff mailed the summons and complaint to California Office

of Attorney General, but no signed acknowledgment was returned).                Without a signed

acknowledgement, proper service has not been effected under § 415.30.

       On this record, the clerk cannot find that plaintiff effected proper service on the State Bar

of California. Without being properly served, this defendant has no obligation to appear or answer

in this action. Accordingly, the motion for entry of default [DE-32] is DENIED.

       The time for effecting service on this defendant has expired. See Fed. R. Civ. P. 4(m) (“If

a defendant is not served within 90 days after the complaint is filed, the court—on motion or on

its own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time. But if the plaintiff shows good

cause for the failure, the court must extend the time for service for an appropriate period.”)

Accordingly, Plaintiff is DIRECTED to file, within fourteen days of the filing date of this order, a

motion to extend time the time to serve the summons and complaint under Rule 4(m). The motion

must show good cause for her failure to serve the State Bar of California. Plaintiff is notified




                                                 3

          Case 4:20-cv-00084-BR Document 38 Filed 09/02/20 Page 3 of 4
that the failure to file such a motion may result in the court’s dismissal without prejudice of

her claims against the State Bar of California.



       SO ORDERED. This the ___
                             2 day of                  2020.


                                                          ______________________________
                                                          Peter A. Moore, Jr.
                                                          Clerk of Court




                                              4

          Case 4:20-cv-00084-BR Document 38 Filed 09/02/20 Page 4 of 4
